UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID HAROLD JOHNSON, )
)
Plaintiff, )
)
V ) Case: 1:14—cv—O2094
) Assigned To : Unassigned
Assign. Date : 12/12/2014
UNITED STATES OF AMERICA’ er a1" ) Description: Pro Se Gen. Civil
)
Defendants. )
W

The plaintiff, who currently is incarcerated at the Maury Correctional Institution in
Maury, North Carolina, purports to challenge the judgment of conviction of the United States
District Court for the Eastern District of North Carolina, see Compl. at l, and “seek[s] review
pursuant to § 2255,” id. at 15. The Court construes the complaint as a challenge to the legality of
the plaintiff’ s criminal sentence, and such a claim must be brought in the sentencing court by
motion under 28 U.S.C. § 2255. Taylor v. US. Bd. ofParole, 194 F.2d 882, 883 (DC. Cir.

1952) (stating that a motion under Section 2255 is the proper vehicle for challenging the

constitutionality of a statute under which a defendant is convicted). Section 2255 provides
speciﬁcally that:

[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed in violation of the Constitution or laws
of the United States, or that the court was without jurisdiction to
impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added). This is not the court which imposed the sentence, and
therefore the complaint will be dismissed for lack of jurisdiction. An Order accompanies this

Memorandum Opinion.

United States District Judge